            Case 2:20-cr-00199-JAD-NJK Document 9 Filed 09/09/20 Page 1 of 3



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 6

 7 UNITED STATES OF AMERICA,                        2:20-CR-199-JAD-NJK

 8                Plaintiff,                       Preliminary Order of Forfeiture

 9         v.

10 JAVIER MONTANO,

11                Defendant.

12         This Court finds Javier Montano pled guilty to Count One of a One-Count Criminal
13 Information charging him with theft of government property in violation of 18 U.S.C. § 641.

14 Criminal Information, ECF No. __; Change of Plea, ECF No. __; Plea Agreement, ECF

15 No. __.

16         This Court finds Javier Montano agreed to the forfeiture of the property and the
17 imposition of the in personam criminal forfeiture money judgment set forth in the Plea

18 Agreement and the Forfeiture Allegation of the Criminal Information. Criminal

19 Information, ECF No. __; Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
21 States of America has shown the requisite nexus between property set forth in the Plea

22 Agreement and the Forfeiture Allegation of the Criminal Indictment and the offense to

23 which Javier Montano pled guilty.

24         The following property and money judgment are any property, real or personal,
25 which constitutes or is derived from proceeds traceable to violations of 18 U.S.C. § 641, a

26 specified unlawful activity as defined in 18 U.S.C. § 1956(c)(7)(D), or a conspiracy to

27 commit such offense, and are subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) with

28 28 U.S.C. § 2461(c) and 21 U.S.C. § 853(p):
             Case 2:20-cr-00199-JAD-NJK Document 9 Filed 09/09/20 Page 2 of 3



 1          1.        2013 BMW 550, VIN WBAFR9C59DDX8054I (property)

 2          and an in personam criminal forfeiture money judgment of $1,194,672.68, and that

 3   the property will be applied toward the payment of the money judgment.

 4          This Court finds that on the government’s motion, the court may at any time enter

 5   an order of forfeiture or amend an existing order of forfeiture to include subsequently

 6   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 7   32.2(b)(2)(C).

 8          This Court finds the United States of America is now entitled to, and should, reduce

 9   the aforementioned property to the possession of the United States of America.

10          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

11   DECREED that the United States of America should seize the aforementioned property.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

13   States of America recover from Javier Montano an in personam criminal forfeiture money

14   judgment of $1,194,672.68.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

16   rights, ownership rights, and all rights, titles, and interests of Javier Montano in the

17   aforementioned property are forfeited and are vested in the United States of America and

18   shall be safely held by the United States of America until further order of the Court.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

20   of America shall publish for at least thirty (30) consecutive days on the official internet

21   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

22   describe the forfeited property, state the time under the applicable statute when a petition

23   contesting the forfeiture must be filed, and state the name and contact information for the

24   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

25   and 21 U.S.C. § 853(n)(2).

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

27   or entity who claims an interest in the aforementioned property must file a petition for a

28   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
                                                     2
             Case 2:20-cr-00199-JAD-NJK Document 9 Filed 09/09/20 Page 3 of 3



 1   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C §

 2   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 3   right, title, or interest in the forfeited property and any additional facts supporting the

 4   petitioner’s petition and the relief sought.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 6   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 7   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 8   not sent, no later than sixty (60) days after the first day of the publication on the official

 9   internet government forfeiture site, www.forfeiture.gov.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

11   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

12   Attorney’s Office at the following address at the time of filing:

13                  Daniel D. Hollingsworth
                    Assistant United States Attorney
14                  James A. Blum
                    Assistant United States Attorney
15                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
16

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

18   described herein need not be published in the event a Declaration of Forfeiture is issued by

19   the appropriate agency following publication of notice of seizure and intent to

20   administratively forfeit the above-described property.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

22   copies of this Order to all counsel of record and three certified copies to the United States

23   Attorney’s Office, Attention Asset Forfeiture Unit.

24          DATED _____________________,
                  9/9/2020.              2020.

25

26

27                                                  UNITED STATES DISTRICT JUDGE
28
                                                      3
